
	

116 S2538 IS: National Patient Identifier Repeal Act of 2019
U.S. Senate
2019-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2538
		IN THE SENATE OF THE UNITED STATES
		
			September 24, 2019
			Mr. Paul introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend title XI of the Social Security Act to repeal the requirement for unique health
			 identifiers.
	
	
		1.Short title
 This Act may be cited as the National Patient Identifier Repeal Act of 2019.
 2.Repeal of requirement for unique health identifiersSection 1173(b) of the Social Security Act (42 U.S.C. 1320d–2(b)) is repealed.  